It was admitted that the said Charles E. Johnston, at the time of making the above will, lived with his father, Charles Johnston, Esq., who possessed a large independent fortune, and maintained and educated his son, the devisee, in a genteel and liberal manner.
The question was, whether Jacob Blount, the executor, or the devisee, was entitled to the profits of the lands devised during the minority of the devisee.
There is nothing upon the face of this will which warrants us to believe that it was the intent of the testator to give the profits to the executor for his private benefit. It seems to be a naked authority to manage and dispose of the profits, but to do so for the benefit of the devisee. *Page 35